NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



BRUCE WAYNE NELOMES,                          )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D17-2536
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed May 25, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; James A. Yancey, Judge.

Bruce Wayne Nelomes, pro se.




PER CURIAM.


              Affirmed.


CASANUEVA, KELLY, and SLEET, JJ., Concur.